Title: To Benjamin Franklin from Michel-Ange-André Le Roux Des Hautesrayes, [c. 22 July 1781]
From: Deshautesrayes, Michel-Ange-André Le Roux
To: Franklin, Benjamin


[c. July 22, 1781]
Deshautesrayes, Professeur au College Royal Suplie Monsieur franklin de lui faire dire Sil a remis au Sieur favier le prix des onze volumes de lhistoire de la Chine et de la Soumission pour le douzieme. Il obligera son très humble et très obeissant serviteur
Deshautesrayes
 
Addressed: A Monsieur / Monsieur franklin, ministre / plénipotentiaire / à Passi
